Citation Nr: 1740233	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to a rating in excess of 10 percent for left foot postoperative hallux valgus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to March 2001. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran had a hearing before the undersigned VLJ in February 2014.  That transcript is of record. 

In May 2015, this matter was remanded by the Board for further development.  In September 2015, the RO continued the denial of the claims.  

In May 2016, the Board remanded this claim for further development. 

A supplemental statement of the case (SSOC) was issued in September 2016 further denying the claim. 

The case was returned to the Board in September 2017 but, unfortunately, the Board received a death certificate in August 2017 indicating that the Veteran had passed away on July [redacted], 2017 during the pendency of his appeal. 


FINDING OF FACT

 On August 15, 2017 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, North Little Rock, Arkansas, that the appellant died on July [redacted], 2017.  






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2015). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2015). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2016).

ORDER

The appeal is dismissed. 

 


______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


